Filed 10/30/20 Sheen v. FCI Lender Services, Inc. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 KWANG K. SHEEN,                                                  B297640

      Plaintiff and Appellant,                                    (Los Angeles County
                                                                  Super. Ct. No. BC631510)
           v.

 FCI LENDER SERVICES, INC.,

      Defendants and Respondents.



     APPEAL from a judgment of the Superior Court of
Los Angeles County, Patricia D. Nieto, Judge. Affirmed.
     Los Angeles Center for Community Law and Action, Noah
Grynberg, Tyler Anderson and Gina Hong for Plaintiff and
Appellant.
     Blank Rome, Cheryl S. Chang and Jessica A. McElroy for
Defendant and Respondent.

                                    ____________________
      Last year, we ruled Wells Fargo Bank owed Kwang Sheen
no tort duty during contract negotiations. (Sheen v. Wells Fargo
Bank, N.A. (2019) 38 Cal.App.5th 346, review granted Nov. 13,
2019, S258019 (Sheen 1).)
      Now we have the same plaintiff and his same lawyer and
their same second amended complaint against a different
defendant in that same case: FCI Lender Services, Inc. (See
Sheen 1, supra, 38 Cal.5th at p. 349, review granted.) The
posture is different: Wells Fargo escaped on demurrer, while FCI
won a summary judgment motion. But these differences are
inessential: absent a tort duty, Sheen has no case. In Sheen 1 we
sided with the cases ruling no such tort duty exists. (Id. at pp.
351–358.) We stand by that view, which controls this case
pending resolution of the question by our Supreme Court.
                         DISPOSITION
      We affirm the judgment and award costs to respondents.



                                                     WILEY, J.

We concur:



               STRATTON, Acting P. J.




               SALTER, J.*


*Judge of the Orange Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                         2